Broyles, P. J.
1. The charge of the court covered "substantially the , controlling issues in the case, and, in the absence of any timely, appropriate, written request for fuller instruction, the omission to charge upon all the contentions of the defendant was not error.
2. The alleged newly discovered evidence was cumulative and impeaching in its character, and the court did not err in overruling the special ground of the motion for a new trial based thereon.
3. There was a sharp conflict in the evidence, but the jury decided the issue in favor of the plaintiffs, anil, there being some evidence to support the verdict, which has been approved by the trial judge, the judgment overruling the motion for a new trial is

Affirmed.


Bloodworth and Stephens, JJ., concur.